 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 TRACY GAYLE,                                          Case No.: 2:18-cv-00913-APG-NJK

 4          Plaintiff                                   Order Dismissing Defendant SBMC

 5 v.

 6 BANK OF AMERICA, N.A., et al.,

 7          Defendants

 8

 9         On September 13, 2018, plaintiff Tracy Gayle was advised by the court that this action

10 would be dismissed without prejudice as to defendant SBMC unless on or before October 12,

11 2018, she filed proper proof of service or showed good cause why such service was not timely

12 made. ECF No. 34. Gayle responded by stating that she sent a copy of the amended complaint to

13 defendant SBMC via certified mail. ECF No. 35.

14         Gayle has not shown proper service. First, she does not identify when she mailed the

15 amended complaint. Second, she does not state she also sent a summons. Finally, certified mail

16 is not a means of personal service on a Nevada business entity under Federal Rule of Civil

17 Procedure 4. See, e.g., Johnson v. Clark Cty. Sch. Dist., No. 2:14-cv-02213-JAD-VCF, 2016 WL

18 3156059, at *1 (D. Nev. June 3, 2016); Cabrera v. Las Vegas Metro. Police Dep’t, No. 2:12-CV-

19 00918-RFB-CWH, 2014 WL 6634821, at *2-3 (D. Nev. Nov. 21, 2014). Gayle thus has failed to

20 file proof of service and has not shown good cause why service was not timely made. Nor has

21 she shown cause why this action should not be dismissed without prejudice as to SBMC under

22 Federal Rule of Civil Procedure 4(m).

23
 1       IT IS THEREFORE ORDERED that this case is DISMISSED without prejudice as to

 2 defendant SBMC.

 3
         DATED this 7th day of November, 2018.
 4

 5                                               ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                             2
